Citation Nr: 1534672	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  11-28 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for rotator cuff syndrome of the left (minor) shoulder on an extra-scheduler basis pursuant to 38 C.F.R. § 3.321(b)(1) (2014).

2. Entitlement to a rating in excess of 20 percent for AC joint separation of the left (minor) shoulder on an extra-scheduler basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to November 2009.

This claim comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The RO granted service connection for multiple disabilities asserted in a VA Quick Start initiative claim that the Veteran filed while on active duty.  This rating decision included a grant of service-connection for left shoulder AC joint separation with an initial rating assigned of 10 percent effective December 1, 2009.

In November 2013, the Board remanded the Veteran's claim for further development. A March 2014 rating decision recharacterized the Veteran's service-connected disability to rotator cuff syndrome and granted the Veteran a higher initial rating of 20 percent effective December 1, 2009. The RO also granted the Veteran a separate rating of 20 percent for AC joint separation effective December 1, 2009. Inasmuch as higher schedular ratings are available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided. 38 C.F.R. § 20.1304 (2014). 

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.





FINDINGS OF FACT

1. The schedular rating criteria reasonably describe and contemplate the level of severity and symptomatology of the Veteran's left shoulder disabilities.

2. His left shoulder disability picture is not so exceptional or unusual with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 20 percent for rotator cuff syndrome of the left (minor) shoulder, on an extra-schedular basis. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b)(1) (2014).

2.  The criteria are not met for an initial rating higher than 20 percent for AC joint separation of the left (minor) shoulder, on an extra-schedular basis. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b)(1) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

The U. S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on a case-by-case basis. And as the pleading party attacking the agency's decision, the Veteran has the burden of proof of not only establishing error but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board initially remanded this case in November 2013, in order to ask the Veteran to complete an authorization and consent form to request any private records relevant to his left shoulder acromioclavicular joint separation claim and to obtain any records he identified, and to provide him with a VA examination to determine the severity of his service-connected left shoulder disability.

The Veteran was provided with the required letter in December 2013.  

He underwent a VA examination in March 2014.   The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Subsequently, the RO increased the Veteran's existing disability rating to 20 percent, effective December 1, 2009, reacharacterizing the disability as rotator cuff syndrome, and granted a separate 20 percent disability rating, also effective December 1, 2009, for acromioclavicular joint separation. 

In July 2014, the Board denied initial schedular ratings in excess of 20 percent each for the Veteran's service-connected rotator cuff syndrome, and acromioclavicular joint separation of the left (minor) shoulder.  In addition, the Board remanded the issues of entitlement to ratings in excess of 20 percent for these issues on an extraschedular basis.  Specifically, the Board remanded these issues with instructions to in order to obtain and associate with the claims file all updated VA and private treatment records, and to  refer the Veteran's service-connected left shoulder rotator cuff syndrome and his service-connected AC joint separation of the left shoulder to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether an extraschedular rating is warranted.

The Veteran was send a letter in September 2014, but did not provide any additional information regarding additional treatment records.

The Veteran's claims were referred to the Director of Compensation and Pension Service, and an opinion was provided in June 2015.  

As such, the Board finds that the AOJ has substantially complied with its remand directives.  
	
Post-service VA medical records and examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Extraschedular evaluations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014). The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 3.321.

The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance. Therefore, the correct course of action for the Board, where it finds that entitlement to an extraschedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996).

In a September 2014 memo, a decision review officer (DRO) found that a review of the diagnostic codes involved of 5201 and 5203 do not denote that the criteria for the next higher criteria are met for either shoulder. The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation Service. The evidence of record does not reflect an exceptional or unusual disability picture as shown by marked interference with employment involving solely the left shoulder disabilities or frequent hospitalizations. The disability picture shown by the evidence more nearly approximates the evaluations already assigned.

In an undated memorandum, added to the file in June 2015, a DRO noted that the Veteran's rotator cuff syndrome of the left shoulder and AC joint separation of the left shoulder has been appropriately rated 20 percent for each condition under the applicable diagnostic criteria.  An evaluation of 20 percent is assigned for rotator cuff syndrome of the left shoulder based upon limitation of arm motion midway between side and shoulder level or for limitation of arm motion at shoulder level. The evidence does not show arm motion is limited to 25 degrees from the side, warranting a higher evaluation of 30 percent. An evaluation of 20 percent is assigned for left shoulder A/C joint separation based on dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement. This is the highest evaluation authorized under DC 5203. There is no evidence of ankylosis of the scapulohumeral articulation (DC 5200) or fibrous union of the humerus (DC 5202). The evidence does not warrant a higher initial rating under any other diagnostic criteria. 

The provisions of 38 CFR §§4.40 and 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups, as cited in DeLuca v. Brown and Mitchell v. Shinseki have been considered and are not warranted. 

The evidence of record reflects that the Veteran is a high school graduate and has completed one year of college. He has not worked full time since November 2011, when he left employment with ITT Mission Systems.  The Veteran reported that he left this job on account of disability (see VA Form 21-8940 dated December 5, 2011). On VA Form 21-4192 dated April 10, 2012, the same employer, ITT Mission Systems, reported that the Veteran was terminated on November 30, 2011, because he was sleeping on the job. It was noted that no concessions were made for reason of age or disability.  In the preceding year, it was noted that 32 work days were lost due to disability.  The amount earned during 12 months preceding last date of employment was $40,200.00.  A VA Form 21-4192 received from Mantech Corporation dated April 18, 2012, indicated that the Veteran left employment because he found a better job. 

The Veteran's private treatment records do not reflect any specific treatment for left shoulder pain.  The VA treatment records indicate complaints of left shoulder pain. There is no evidence that the Veteran has had any type of left shoulder surgery. 
The Veteran was afforded a VA examination in June 2010.  He reported that on some days he could hardly lift his left shoulder and other days he can lift it all the way up, but with pain.  On examination, the left shoulder had range of motion from 0 to 160 degrees of flexion, 0 to 120 degrees of abduction, left internal rotation from 0 to 50 degrees and left external rotation from 0 to 90 degrees. The Veteran did not have crepitus, deformity, or tenderness. There was pain that was intermittent, moderate, and burning, but had no limitation of motion or loss of function with flare-ups. The examiner's diagnosis was left shoulder AC separation. An x-ray that revealed a left AC joint widened to 7.5mm. 

The Veteran was afforded another VA examination in January 2014. He described left shoulder pain with difficulty raising his arm.  He reported flares of pain and tenderness at the AC joint which reduced his ability to lift his arms or carry a load of significant weight.  His range of motion for both flexion and abduction was to 90 degrees with pain at 80 degrees.  After three repetitions, his range of motion was to 90 degrees for both flexion and abduction; he did not have additional limitations in range of motion after repetitive-use testing.  The VA examiner stated that repetitive motion testing was conducted on this Veteran with no appreciable change in strength or range of motion; thus, any statement about how or what the joints function would be during a flare-up would be nothing more than pure speculation. The Veteran did have functional loss and/or functional impairment as manifested by less movement than normal and pain on movement. He also had localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon. He did not have guarding and he had normal muscle strength for abduction and forward flexion. He also did not have ankylosis. He was unable to perform the Hawkins' impingement test and had positive empty-can test and external rotation and infraspinatus strength test; his lift-off subscapularis test was negative. He did not have a history of mechanical symptoms, recurrent dislocation of the glenohumeral joint, and his crack apprehension and relocation test was negative. He did have an AC joint condition that manifested by nonunion of clavicle or scapula with loose movement and there was tenderness on palpation with a positive cross-body adduction test. The Veteran did not have a history of any shoulder surgery. There was no evidence of degenerative or traumatic arthritis noted on x-ray studies. The VA examiner stated that it affected the Veteran's ability to work because any upper body manual labor was painful and impossible at significant weight; even driving a car could be quite painful due to bilateral AC ligamentous laxity and his bilateral rotator cuff syndrome. The examiner concluded that the Veteran's left shoulder disabilities affected his ability to work because any upper body manual labor was painful and impossible at significant weight; even driving a car could be quite painful due to bilateral AC ligamentous laxity and his bilateral rotator cuff syndrome. 

The Veteran's medical records show that he has not been hospitalized for any extended periods of time due to the service-connected left rotator cuff syndrome or AC joint separation. In light of the above, the totality of the evidence does not support the contention that the Veteran's service connected left rotator cuff syndrome or AC joint separation is so exceptional or unusual, as to render the use of the regular rating schedule standards impractical. Therefore, entitlement to an extra-schedular evaluation is denied. 

In June 2015 administrative review for entitlement to extra-schedular evaluations for each of the Veteran's service connected left shoulder conditions was completed by the Director of Compensation and Pension. The AMC submitted a letter recommending a denial with the request for this review. The evidence included in the letter is hereby incorporated into this decision. We concur with the recommendation to deny the benefits sought. 

Service connection for rotator cuff syndrome of the left shoulder and AC joint separation of the left shoulder are each evaluated at 20 percent disabling. The evidence is discussed in detail in the referral letter and will not be repeated in this document. 

The available evidence indicates the Veteran was terminated from his last job due to sleeping. He stated he left the job due to his shoulder condition. 
Extra-schedular evaluations are assigned in cases where an exceptional or unusual disability picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical. No unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical. The evidentiary record does not demonstrate that the symptomatology consistently associated with the service-connected left shoulder conditions is not wholly contemplated by the criteria utilized to assign the current and past evaluations. Entitlement to an extra-schedular evaluation for either of his left shoulder disabilities is not established for any time period.



Analysis 

The record of evidence contains opinions by DRO's and the Director of Compensation and Pension that the Veteran's left shoulder disabilities do not meet the criteria for an extraschedular rating.  These opinions included a thorough review of the evidence in the record, and provided reasons for their conclusions.  As such, these opinions have great probative value in this case.  For the following reasons, the Board agrees with these opinions.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected left shoulder rotator cuff syndrome is manifested by signs and symptoms such as left shoulder pain with difficulty raising his arm. He reported flares of pain and tenderness at the AC joint which reduced his ability to lift his arms or carry a load of significant weight.  Functional loss and impairment were manifested by less movement than normal and pain on movement. He also had localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon. 
His service-connected left acromioclavicular joint separation was manifested by nonunion of clavicle or scapula with loose movement and tenderness on palpation with a positive cross-body adduction test.

These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The Veteran's left rotator cuff syndrome is rated based upon limitation of motion of the arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.   The Veteran's acromioclavicular joint separation is rated based upon impairment of the clavicle or scapula.   See 38 C.F.R. § 4.71a, Diagnostic Code 5203.           

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, such as the shoulder, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  There is nothing exceptional or unusual about the Veteran's left shoulder disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left shoulder disabilities have resulted in any hospitalizations.  

With regard to whether the Veteran's service-connected left shoulder disabilities cause marked interference with employment, the Board notes that the Veteran was granted a total disability rating based on individual unemployability (TDIU) for the period from December 7, 2011 through May 1, 2014.  The Board emphasizes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157, 162 (1994). A TDIU extra-schedular rating requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disability or disabilities. See VAOPGCPREC 6-96.  The Federal Circuit has found that, on the other hand, on the other hand, § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  

Thus, if it was determined that the Veteran's service-connected left shoulder disabilities, on their own, rendered him unemployable, it would follow that his left shoulder disabilities would meet the criteria for an extraschedular rating under the lesser standard set out in 38 C.F.R. § 3.321.  However, in this case, the Veteran was granted TDIU based on the effects of all of his service-connected disabilities, and associated symptoms, together.  The Veteran is service-connected for PTSD, degenerative changes of the lumbar spine, bilateral tinea pedis, and erectile dysfunction, aside from his service-connected left shoulder disabilities.  

The Board finds that the evidence does not support a finding that the Veteran's service-connected left shoulder disabilities cause marked interference with employment.  While it was noted that upper body manual labor would be painful and impossible at significant weight, and that even driving a car can be quite painful, these were found by a VA examiner to be due to bilateral A-C ligamentous laxity and exam findings of bilateral rotator cuff syndrome.  In addition, it was noted that the Veteran had missed 32 days of work due to his disabilities.  However, his absences were not noted to be due to his service-connected left arm disabilities.  As such, while the Veteran has had left shoulder pain, this is considered in his current rating, and the evidence of record does not support a finding that his service-connected left shoulder disabilities cause marked interference with work.

The Board finds, therefore, that the Veteran's service-connected left shoulder disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A rating in excess of 20 percent for rotator cuff syndrome of the left (minor) shoulder on an extra-scheduler basis pursuant to 38 C.F.R. § 3.321(b)(1) is denied.

A rating in excess of 20 percent for AC joint separation of the left (minor) shoulder on an extra-scheduler basis pursuant to 38 C.F.R. § 3.321(b)(1) is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


